PER CURIAM.
This is an appeal from a judgment in a marital dissolution case.
The trial judge ordered appellant to pay more money in alimony than the record reflects his earnings will allow. The judge apparently found that appellant was capable of earning more than he was earning and had intentionally avoided earning enough to provide for appellee. Therefore, the judge imputed some amount of income to the husband in order to provide for the wife’s alimony. Because the trial judge made no specific findings of fact to support any imputation, we reverse the award and remand for a rehearing on this issue. Additionally, the order that “upon husband obtaining full time employment, he shall provide wife with adequate health insurance, unless she has full time employment and is afforded the right to have group health insurance” is too vague, open-ended and incapable of reasonable interpretation as to intent. Without knowing what the judge means by “adequate” and without some determination as to how much appellant can reasonably afford to pay, this requirement is too nebulous to understand or enforce. Upon remand a proper award of alimony and provision for health insurance, if available, should be made after a proper hearing. In all other respects the judgment is affirmed.
AFFIRMED in part; REVERSED in part; REMANDED.
DAUKSCH, PETERSON and GRIFFIN, JJ., concur.